DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of November 15, 2021.

Claims 3, 7, 14, and 15 have been cancelled.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(a) and (b) rejections thereof.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.

Applicant has argued that Herrera et al. does not disclose an anti-vibration sub.
While Herrera does not disclose that the sleeve and drill pipe segment are used as an anti-vibration sub, the “anti-vibration” aspect of the sub of claim 13 is considered intended use and thus not given patentable weight. Further, the features of Herrera are substantially identical to that of the instant application thus the resulting function of that structure will also be the same.

Applicant has argued that Herrera fails to disclose that the length of the sub is shorter than that of the drill pipe segments.
The rejection of claim 13 specifically acknowledges that Herrera does not disclose that the section of tubing containing the protector sleeve and collars is shorter than a length of drill pipe.  Appleton was used to teach this feature.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant has argued that Appleton makes no reference to a sub length that is shorter than the length of a drill pipe segment.
Appleton specifically uses the term “sub” which, by definition, is “any small component of a drillstring, such as a short drill collar or threaded crossover.” (see “Sub” included herewith).  The term “sub” is recognized in the art as a shorter piece of drill pipe or tubing.  As such, by using the term “sub” Appleton is indicating that the tubular element containing the component is shorter than the drill pipe segments in the drill string.

Applicant has argued that the embodiment of Figure 32 in Herrera does not include stop collars.
While stop collars are not shown in Figure 32, Figure 32 is a cross-section of protector 820 shown in Figure 31a.  It is can be clearly seen in Figure 31a that the protector sleeve is sued with two stop collars.  Figure 32 was only used to show the difference in diameter.  It is acknowledged that Figure 32 includes joint portions 848 instead of collars however this is merely an alternative to stop collars 16:26-35.  Further, Figure 2 shows that the stop collars and joint portions can be used together.

Applicant's arguments filed May 13, 2021, with respect to claim 1, have been fully considered but they are not persuasive.

Applicant has argued that the annular rings of Wood are not integral with or extending from the outer diameter of the body portion but are positioned on a bearing sleeve 18.
The term “integral” was not held to be limited to fabrication of the parts from a single piece of metal, but was inclusive of other means for maintaining the parts fixed together as a single unit, e.g. fastening or welding.  In re Larson et al., 340 F2d 965; 144 USPQ 347 (CCPA 1965).  In re Hotte, 475 F2d 644; 177 USPQ 326 (CCPA 1973).
The sleeve 18 forms the annular rings 19a and the sleeve is disclosed as being locked to the joint member 2:71-79.  As such, the sleeve and annular rings are integral with the body portion.  Further, Figure 4 (reproduced below) shows that the sleeve and annular rings extend from the outer diameter of the body portion.

Applicant has argued that the sleeve of Wood isn’t molded to the body portion.
It is agreed that the sleeve of Wood is not molded to the body portion however the limitation of “molded” is considered a product-by-process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Wood. The process by which the sleeve is made is not a patentable distinction.
An alternate rejection of claim 1 has been provided that positively addresses the sleeve being molded to the body portion.

Applicant has argued that Casassa does not disclose an internal diameter fluid bearing surface geometry between a protector sleeve and annular rings to provide lubrication when the sleeve is stationary and the rings are rotating.
While Casassa does not disclose the claimed annular rings, said rings anticipated by Wood, Casassa does disclose an internal diameter fluid bearing surface geometry that provides lubrication between a non-rotating sleeve and drill pipe that rotates relative to the sleeve [0137].  Casassa is not required to disclose the annular rings as these are disclosed in Wood.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant’s arguments, filed November 15, 2021, with respect to the drawings including new matter have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  As amended, the phrase “adjacent individual drill pipe segments which rotate during drilling having a drill pipe segment length” in the preamble is considered generally confusing.  It is suggested that the phrase should be amended to recite --adjacent individual drill pipe segments which rotate during drilling and have a drill pipe segment length--.

Regarding claims 2, 4-6, and 8-12:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Casassa et al. (US 2011/0114338, Cas).

Regarding claim 1:  Wood discloses an anti-vibration sub 5 – Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 4 – Fig 1 which rotate during drilling 2:107-123 and have a drill pipe segment length Fig 1 within a downhole drill string comprising:
a cylindrical steel pipe A (see reproduction of Figure 4 below) having an outside diameter B (see reproduction of Figure 4 below) and an anti-vibration sub length shorter than the drill pipe segment length element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the cylindrical steel pipe having a body portion having an outside diameter C (see reproduction of Figure 4 below) smaller than the outside diameter of the cylindrical steel pipe Fig 4 and having a plurality of axially spaced annular rings 19a extending outwardly from the outside diameter of the body Fig 4 for transmitting thrust loads and distributing axial loads while drilling 2:63-3:71; and
a non-rotating protector sleeve 13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 coupled to the body portion and engaging the axially spaced annular rings Fig 4, wherein the non-rotating protector sleeve does not rotate while the drill pipe and annular rings rotate 2:107-123;
wherein the cylindrical steel pipe has threaded connectors D, E (see reproduction of Figure 4 below) on either end for placement between and attachment to the end of the adjacent individual drill pipe segments within the drill string Fig 1 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 4 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string.
While Woods does not disclose the use of the sub to absorb vibrational energy, as the structure of Woods is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.
The limitation “molded” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    391
    224
    media_image1.png
    Greyscale

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080] that provides lubrication between the sleeve and the drill pipe when the drill pipe is rotating [0137].
[0120].

Regarding claim 2:  Wherein the plurality of axially spaced annular rings are between three to seven Fig 4 of Woods.

Regarding claim 3: Woods, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 4:  Wherein the annular rings have angled side surfaces Fig 4 of Woods.

Regarding claim 5: Wherein the angled side surfaces range from 45 degrees to 75 degrees relative to a central axis of the anti-vibration sub as shown in Fig 4 of Woods and have a radius at a root of the annular rings that is 10 percent to 50 percent of a height of the rings as shown in Fig 4 of Woods. These values are not specifically disclosed by Wilson however the shape of the rings is the same as that of the instant application and thus would have the same relative dimensions as that of the instant application.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 4 of Woods.

Regarding claim 16:  Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Lav.

Regarding claims 8 and 11:  Wood, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Wood so that the molded sleeve included a hard outer layer and a soft elastomeric inner layer as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Moore.

Regarding claim 9: Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the outer surface of the sleeve included grooves as taught by Moore in order to have enhanced lubrication between the wellbore and the sleeve [0015].

Regarding claim 10: Wherein the grooves are straight Fig 3 of Moore.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Wilson.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to position the anti-vibration sub of Rilling at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Alternately, claims 1-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Casassa et al. (US 2011/0114338, Cas) and Moore et al. (US 2008/0217063, Moore).

Regarding claim 1:  Wood discloses an anti-vibration sub 5 – Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 6 – Fig 1 having a drill pipe segment length within a downhole drill string comprising:
a cylindrical steel pipe A (see reproduction of Figure 4 above) having an outside diameter B (see reproduction of Figure 4 above) and an anti-vibration sub length shorter than the drill pipe segment length element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the cylindrical steel pipe having a body portion having an outside diameter C (see reproduction of Figure 4 above) smaller than the outside diameter of the cylindrical steel pipe Fig 4 and having a plurality of axially spaced annular rings 19a extending outwardly from the outside diameter of the body portion Fig 4 for transmitting thrust loads and distributing axial loads while drilling 2:63-3:71; and
13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 coupled to the body portion and engaging the axially spaced annular rings Fig 4, wherein the non-rotating protector sleeve does not rotate while the drill pipe and annular rings rotate 2:107-123;
wherein the cylindrical steel pipe has threaded connectors D, E (see reproduction of Figure 4 above) on either end for placement between and attachment to the end of the adjacent individual drill pipe segments within the drill string Fig 1 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 4 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string.
While Woods does not disclose the use of the sub to absorb vibrational energy, as the structure of Woods is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating.
41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080] that provides lubrication between the sleeve and the drill pipe when the drill pipe is rotating [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry, as taught by Cas, to provide lubrication between the non-rotating sleeve when the sleeve is not rotating and the annular rings are rotating, as suggested by the rotation of the sleeve of Cas relative to the drill pipe, in order to have reduced wear between the sleeve and body portion [0120].

Wood, as modified, discloses all of the limitations of the above claim(s) except for the non-rotating protector sleeve being molded.
Moore discloses a non-rotating protector sleeve 14, similar to the sleeve of Her, that is molded in place Abstract, [0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Wood so that the protector sleeve was molded as taught by Moore in order to have been able to form the sleeve directly on the drill pipe.  This would have achieved the predictable result of eliminating the hinge or slit found on other sleeves that is needed to be able to place the sleeve around the drill pipe.  This hinge or slit, and the mechanical fasteners therefore, could loosen or break downhole thus causing failure of the sleeve.

Regarding claim 2:  Wherein the plurality of axially spaced annular rings are between three to seven Fig 4 of Woods.

Regarding claim 3: Woods, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 4:  Wherein the annular rings have angled side surfaces Fig 4 of Woods.

Regarding claim 5: Wherein the angled side surfaces range from 45 degrees to 75 degrees relative to a central axis of the anti-vibration sub as shown in Fig 4 of Woods and have a radius at a root of the annular rings that is 10 percent to 50 percent of a height of the rings as shown in Fig 4 of Woods. These values are not specifically disclosed by Wilson however the shape of the rings is the same as that of the instant application and thus would have the same relative dimensions as that of the instant application.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 4 of Woods.

Regarding claim 16:  Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas and Moore as applied to claim 1 above, and further in view of Lav.

Regarding claims 8 and 11:  Wood, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas and Moore as applied to claim 1 above, and further in view of Moore.

Regarding claim 9: Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
Moore discloses a non-rotating protector sleeve 14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the outer surface of the sleeve included grooves as taught by Moore in order to have enhanced lubrication between the wellbore and the sleeve [0015].

Regarding claim 10: Wherein the grooves are straight Fig 3 of Moore.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas and Moore as applied to claim 1 above, and further in view of Wilson.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to position the anti-vibration sub of Rilling at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. (US 5,901,798, Her) in view of GB 238970 A (Appleton).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill string assembly disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 2, 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a molded in place see below non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
a hinged stop collar 822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of the protector sleeve along the body portion for axially retaining the protector sleeve along the body portion of the drill pipe tubing Fig 2, 31a.

The limitation “molded in place” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The 

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.  Appleton specifically uses the term “sub” which, by definition, is “any small component of a drillstring, such as a short drill collar or threaded crossover.” (see “Sub” included herewith).  Thus the sub is shorter than the other segments of the drill string.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her so that the component therein was placed on a sub, or a section of drill pipe shorter than segments of pipe that make up the string, as taught by Appleton in order to have reduced wear on the overall drill string while being able to better control the number of components reducing wear in the entire string 1:14-2:4.

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 and soft elastomeric inner layer 102 – 8:39-65.

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a.

Regarding claim 19:  Wherein the protector sleeve is molded see below from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65.
The limitation “molded” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Her. The process by which the sleeve is made is not a patentable distinction.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton as applied to claim 13 above, and further in view of Wilson (US 5,148,876).

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Her. Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof.
It would have been considered obvious to one of ordinary skill in the art, before
4:46-57.

Alternately, claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore et al. (US 2008/0217063, Moore).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill string assembly disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of the protector sleeve for axially retaining the protector sleeve along the body portion of the drill pipe tubing Fig 31a.

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.  Appleton specifically uses the term “sub” which, by definition, is “any small component of a drillstring, such as a short drill collar or threaded crossover.” (see “Sub” included herewith).  Thus the sub is shorter than the other segments of the drill string.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her so that the component therein was placed on a sub, or a section of drill pipe shorter than segments of pipe that make up the string, as taught by Appleton in order to have reduced wear on the overall drill string while being able to better control the number of components reducing wear in the entire string 1:14-2:4.

Her, as modified, discloses all of the limitations of the above claim(s) except for the non-rotating protector sleeve being molded in place.
14, similar to the sleeve of Her, that is molded in place Abstract, [0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Her so that the protector sleeve was molded in place as taught by Moore in order to have been able to form the sleeve directly on the drill pipe.  This would have achieved the predictable result of eliminating the hinge or slit found on other sleeves that is needed to be able to place the sleeve around the drill pipe.  This hinge or slit, and the mechanical fasteners therefore, could loosen or break downhole thus causing failure of the sleeve.

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 and soft elastomeric inner layer 102 – 8:39-65.

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a.

Regarding claim 19:  Wherein the protector sleeve is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore as applied to claim 13 above, and further in view of Wilson.

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Her. Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her to position the anti-vibration sub of Her, as modified, at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/22/2021